Title: To James Madison from William C. C. Claiborne, 6 February 1804
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans Feb: 6. 1804
New Orleans is, at this time perfectly tranquil, and I hear of no disturbances in any part of the Province. The inhabitants generally manifest great solicitude for a form of government, and the merchants of this City in particular, await with great anxiety some commercial provisions.
I believe a decided majority of the inhabitants continue well disposed to the Government of the United States; but there is certainly a strong party here fixed in their attachments, and devoted to the interest of France. The emigration from the French West India Islands is considerable; a vessel is now in the river with about one hundred French citizens on board, and a Ship is known to have sailed from Jamaica for New Orleans, with several hundred Frenchmen who were refused an asylum in that Island. I do not think that these are the best description of settlers for Louisiana, but if they seek a residence here, it cannot I suppose be refused to them.
In a former letter I named to you that an impression was received in some circles, that Louisiana would revert to France, at the conclusion of the present European war; this opinion still prevails, and it has acquired additional currency, by a remark which Mr. Laussat is said lately to have made, that “the harvests of Louisiana, were not yet secured to the United States.” I do not know that this remark is properly attributed to Mr. Laussat, but it is so reported upon the authority of a man of some respectability.
I should not regret Mr. Laussat’s departure from Louisiana. He feels some chagrin at the loss of his Prefectorial authority, and manifests a disposition to interfere in the interior police of the Province. While he remains among us, his councils will be solicited and pursued by many of the citizens, and I doubt much, whether on all occasions these councils would be consistent with the interest of the United States. Mr. Laussat possesses handsome talents, and in private life is an agreeable man; but as a public character I am not one of his admirers. He is always intemperate, and often assuming; relying with confidence upon the infallibility of his own sentiments, he pays no respect to the opinions of others, when opposed to his. The Spanish Commissioners and Mr. Laussat were early at variance, and the American Commissioners have of late, found it impossible to preserve a perfect good understanding with him, unless they would yield on all occasions to his wishes, which cannot be done consistent with their own duty. Accept assurances of my high and respectful consideration
William C. C. Claiborne
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC in a clerk’s hand, signed by Claiborne; docketed by Wagner. Second RC dated 5 Feb. 1804; marked duplicate.


